In a filiation preceding, the appeal, as limited by appellant’s brief, is from so much of an order (designated in the notice of appeal as an order and judgment) of the Children’s Court, Nassau County, (1) adjudging appellant to be the father of a child bom out of wedlock and (2) directing *1029him to pay $10 a week for the support of the child and to pay for the usual “ shots ” for the said child, as directs appellant to pay $10 a week. Order insofar as appealed from unanimously affirmed, with costs. No opinion. Present — Beldoek, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ.